Citation Nr: 1614292	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  08-23 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), based upon substitution.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), based upon substitution.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to October 1967.  He died in August 2015.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

As will be discussed below, the Veteran died during the course of the appeal, and the current appellant is his surviving spouse who has been substituted to pursue the appeal.  

As noted, the Veteran died in August 2015.  For claimants who died on or after October 10, 2008, (as is the case here), the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C.A. § 5121A (West 2014), which permits an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  

As a result of the Veteran's death, the Board, in September 2015, dismissed the Veteran's claim for an initial rating in excess of 30 percent for PTSD and for a TDIU.  However, in January 2016, the RO informed the appellant that she was accepted as an eligible substitute claimant for the Veteran with regard to the appeal pending at the time of his death.  See 38 U.C.C.A. § 5121A (West 2014).  Thereafter, the case was returned to the Board.  

On the issue of representation, in August 2015, the appellant executed a VA FORM 21-22a, appointing Robert V. Chisholm, attorney, as her representative.  

By way of additional and pertinent procedural history, it is noted that prior to the Veteran's death and the current substitution of the appellant, a Travel Board hearing was held in April 2010 before the undersigned Veterans Law Judge (VLJ).  The issue on appeal was entitlement to an initial rating in excess of 30 percent for PTSD.  A copy of the transcript of that hearing is of record.  Subsequently, in October 2010, the Board denied entitlement to an initial rating in excess of 30 percent for PTSD.  The Veteran appealed the case to the United States Court of Appeals for Veteran's Claims (Court).  A memorandum decision was received in February 2012, vacating the Board's October 2012 decision, and remanding the initial rating claim to the Board for readjudication consistent with the memorandum decision.  

In a February 2012 rating decision, the claim for a TDIU was denied.  In January 2013, the Board remanded the claim for an initial rating in excess of 30 percent for PTSD for additional development.  Subsequently, as evidenced by a statement of the case (SOC) dated in September 2013, and supplemental statements of the case (SSOCs) dated in September 2013, April 2014, and February 2015, both claims continued to be denied.  

It is also noted that the Veteran's original claim for TDIU was filed in July 2007 and as reported above, the initial claim was denied in February 2012.  A timely notice of disagreement (NOD) was filed as to that issue.  Subsequently, during the appeal process, the RO increased and separated the Veteran's acne rating in a November 2014 rating decision.  Prior to that rating decision, the Veteran's acne of the face, chest, and back was rated as 30 percent disabling.  The separate acne ratings established upon rating decision in November 2014 resulted in a 50 percent disability rating for acne of the face, a 30 percent rating for back acne, and a 10 percent rating for acne of the chest.  The combined rating of the Veteran's disabilities was 50 percent prior to this rating decision and 80 percent thereafter.  The 80 percent rating was effective from February 13, 2014.  


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by sleep disturbance marked by recurring nightmares, recurrent intrusive thoughts, chronic depression, panic attacks, hypervigilance, avoidance of activities, people, and places that arouse recollection of trauma, impairment of concentration, and irritability.  These symptoms are productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but without impairment characterized by reduced reliability and productivity.  

2.  During the entire appeal period, the Veteran's service-connected disabilities, alone, are not such severity to preclude him from engaging in substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for PTSD have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code (DC) 9411 (2015).  

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19, 4.25 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2015), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO dated in July 2006, November 2010, and August 2013 specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

The Court held that the notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the November 2010 and August 2013 letters mentioned above.  His claims were most recently adjudicated in a February 2015 supplemental statement of the case.

Under the law, because the original claim has been granted and the Veteran appealed the "downstream" issue concerning the initial rating assigned for PTSD, the underlying claim has been substantiated and proven.  Notice is no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement has been filed contesting the "downstream" issue of the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and statement of the case control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to this downstream element of the claim.  Id; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003). 

A statement of the case was provided in May 2008, discussing the "downstream" claim for a higher initial rating, citing the applicable statutes and regulations, and providing reasons and bases for not assigning the higher initial rating for PTSD.  For these reasons, VA has satisfied its duty to notify.

In the case of claims for substitution in a deceased veteran's claim on appeal, if an adequate VCAA notice letter was previously sent to the original claimant, a new VCAA letter will not be provided to the individual requesting substitution.  See Revised Substitution Party in Case of Claimant's Death, Fast Letter 10-30 (Dep't of Veterans Affairs April 3, 2013).

Second, VA has made reasonable efforts to assist the Veteran and appellant in obtaining evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of the Veteran's service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The Veteran was afforded the opportunity to testify before a VLJ in April 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the Veteran's claim regarding entitlement to an initial rating in excess of 30 percent for PTSD.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  

Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2015) or identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant demonstrated that she has actual knowledge of the elements necessary to substantiate the claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2015).  The appellant and her attorney have had ample opportunity to supplement the record with additional evidence deemed pertinent to the issues on appeal.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2015).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In pertinent part, 38 C.F.R. § 4.130, DC 9411, PTSD, General Rating Formula for Mental Disorders, (2015) is as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. - 100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. - 70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. - 50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). - 30 percent

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-43 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  See also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Global Assessment of Functioning (GAF)

A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

Background

The relevant documents included a July 2006 statement, wherein the Veteran indicated that he had gone through three years of psychological counseling.  He continued to have nightmares associated with his time in Vietnam.  He took numerous medications for his depression.  He avoided crowds and preferred to be alone.  He said that he had worked as a mailman because he was able to do this job alone, but he still left employment two years shy of a full pension due to work pressures.  

A private physician, R.K., MD, CDR, USNR, IRR, reported in August 2006 that he had been the Veteran's primary care physician for the past 10 years.  His PTSD symptoms included major depressive disorder (MDD), flashbacks, insomnia, and avoidance of others.  The Veteran exhibited survivor guilt as a component of his depression and suffered from inappropriate mood responses.  

In September 2006, the Veteran's wife attested to the fact that he was hypervigilant and experienced nightmares.  When examined by VA in June 2007, he was anxious and depressed.  However, his thought process was logical and goal directed.  There were no preoccupations or obsessions and no delusions.  He was oriented time three.  There was sleep disturbance.  The VA examiner's final diagnoses included PTSD and MDD.  His GAF score was 55.  

Another private physician, R.W.S, Ph.D., reported in a January 2007 statement that he recalled treating the Veteran in the late 1980s to mid-1990s for significant symptoms of MDD which was directly related to significant PTSD.  He explained that the focus of treatment had been assisting the Veteran with depressive symptoms and in regulating the turbulence and direction that the depression and PTSD injected into his interpersonal relationships and functioning.  

At a VA psychiatric examination in June 2007, the Veteran reported that he had been affected over the last two years by events in Iraq.  He was noted to not be involved in any formal psychiatric treatment, but reports to his primary care physician who has prescribed Lexapro, 30 mg a day, and Alprazolam, .5 mg, up to six times a day.  The Veteran said that his wife and primary care physician were the only two people that he trusted.  The Veteran was noted to currently be in the eighth plus year of his 5th marriage.  He described their relationship as "excellent" which he attributed to giving their lives to Christ.  He reportedly had two stepsons with whom he had a good relationship.  He said he had an "excellent" relationship with his two sons and an "awful" relationship with his daughter.  The Veteran reportedly retired five years earlier as a letter carrier from the Post Office where he had worked for twenty four plus years.  He said he left this job because of the stress.  The Veteran reported that the worst thing that happened in Vietnam was that a major had been killed and he felt responsible for having sent the major out on the mission that killed him.  He also reported having to fly out and pick up dead bodies.  

On examination the Veteran's behavior was intense.  His speech was hesitant and monotonous and his mood was anxious and depressed.  There were no indications of depersonalization. There was evidence of derealization.  He denied hallucinations or illusions.  His thought process was logical and goal directed.  There were no preoccupations or obsessions and no delusions.  He denied suicidal and homicidal ideation.  He was oriented times three.  There were no problems with attention and concentration.  His short-term and long-term memory appeared commensurate with his age.  His ability for abstract and insightful thinking was within the normal range. The Veteran reported sleep problems and a low energy level.  He said his temperament had been "curbed" by taking Lexapro.  

The examiner concluded that the Veteran met the criteria for PTSD and MDD.  He assessed the Veteran's MDD as recurrent and mild without psychotic features.  He assigned the Veteran a GAF score of 55 which he said was in the "moderate symptoms" range.  He said this score was given because the Veteran had a good relationship with his wife, had some acquaintances and some hobbies.  He also said that the reason for this score was because the Veteran was on medication and had been converted to Christianity.  He noted that the psychopharmacological treatment the Veteran was on was helping him a great deal.  He summarized by reiterating that the Veteran's psychiatric symptoms were of a moderate nature and occurred on a daily basis.  He reported that the Veteran was able to maintain personal hygiene and his daily responsibilities.  Regarding employment, the examiner noted that the Veteran had been retired for 5 years, but that he was unemployable for the kind of work he was doing before.  He said the Veteran's PTSD symptoms moderately affected to seriously affected his employment functioning in that he would not be able to work at a job similar to what he had before due to difficulties with social interaction.  He remarked that the Veteran's social functioning had been affected by his inability to get along with his siblings.  

In a June 2007 rating decision, the RO granted service connection for PTSD and assigned him a 30 percent rating, effective June 27, 2006.  

In July 2007, the Veteran filed a claim for TDIU.  He indicated that he had a four year college education.  He reported last being employed in October 2002 as a letter carrier with the US Postal Service.  He indicated that his PTSD prevents him from securing or following any substantially gainful employment.  

In a statement dated in August 2007, R.W.S., Ph.D., indicated that he was writing at the request of the Veteran regarding his current symptoms and inability to work.  He said that the Veteran had contacted him to "re-initiate" treatment due to an exacerbation of symptoms over the last several years and he had recently met with him in July and August 2007.  He said that the Veteran had some good days and some bad days, but that the symptoms were always with him.  He described the Veteran's present symptoms as including distressing recollections, thoughts, images, and perceptions of past traumatic events.  He avoided situations and people who might increase his symptoms.  He maintained limited interests, largely involving his wife and certain family members, while remaining estranged from other family members.  He had few other social contacts.  He had persistent sleep difficulty and identity disturbance.  He said the Veteran left the Postal Service two years earlier than he needed in part due to knee problems.  However, he said his retirement was significantly motivated by the stress he was experiencing at work.  He said the Veteran's medication had been extremely beneficial and when he began taking the medication a number of years earlier he noted dramatic improvements in his mood and ability to function.  He opined that without the medication, the Veteran would be able to function only marginally socially if at all.  He added that the Veteran's symptoms had been aggravated over the last several years by events in Iraq.  He went on to opine that given the exacerbation over the last several years, the Veteran would not be able to work in a sustained manner without experiencing further exacerbation stresses and serious threats to his emotional stability.  He diagnosed the Veteran as having PTSD, chronic, delayed onset, MDD, recurrent, moderate - severe, and dissociative identity disorder, and assigned a GAF score between 45 and 50 with medication and 35 to 30 without medication.  

Added to the record in September 2008 was employment information as provided by the Veteran's former employer, the US Postal Service.  It was noted that the Veteran worked from January 1978 until November 2002 as a city carrier.  A reason for termination was not provided.  

The Veteran testified at a Board hearing in April 2010 that he had just experienced an anxiety attack prior to the hearing.  When asked how often he experiences such attacks, he said that it depended on the circumstances.  He gave an example that there are certain parts of his state that are similar to Vietnam and that whenever he rides through such parts, he experiences a "flashback."  He said he was not presently receiving any VA treatment, but that Dr. S. was monitoring his medication, and he conferred with clinical psychologist Dr. S for the psychological issues.  He said he still experienced daily nightmares related to Vietnam.  He testified he didn't socialize with anyone, but that his wife was his best friend and kept him stable.  He said some of his relationships with his children were strained.  He said he stopped working in 2002 at which time he took disability retirement from his job at the post office because of his knees.  He testified he never told the post office about his PTSD because he feared that he would lose his job.  He said he had his kids to raise and once they were on their own he retired even though he didn't have his 30 years in.  He said he wasn't comfortable in crowds or any situation that he didn't have control over and that any loud noises related to gunfire startled him.  He reported that his last VA examination in 2007 was old and he requested a new examination.  He also said that the 2007 examiner was not impolite, but did not let the Veteran say everything that he wanted to say.  

In a May 2010 statement, Dr. R.W.S., who is a clinical psychologist, stated that based on recent telephone consultations with the Veteran in April and May 2010, his assessment in 2007 remained relatively unchanged and the Veteran continued to suffer "significant and profound damage and distress as a result of [his] combat experiences".  He continued to diagnose the Veteran as having PTSD, chronic, major depressive disorder, moderate to severe, and dissociative identify disorder, and assigned the Veteran as GAF score from 50 to 52 with medication, and 35 to 40 without medication.  

Also of record is a May 2010 statement from P.S., MD, who said that the Veteran came to him as a transfer patient from Dr. R.K. in the fall of 2008.  He said that after reviewing Dr. R.K.'s records, he agreed with the medications that had been prescribed for the Veteran which the Veteran was still taking.  He relayed that the Veteran suffered from an array of symptoms to include an inability to sleep at night, depression, anxiety, recurrent nightmares, flashbacks, an inability to control his anger in certain situations, emotional numbing, and a failure to carry on a healthy relationship with his five siblings and three children.  In addition, Dr. P.S. remarked that the Veteran had been married five times.  He said the Veteran needed a card to remind him of his next appointment since he had difficulty remembering them himself, and his ability to concentrate was also affected.  

When examined by VA in January 2012, the Veteran reported a history of therapy to manage his symptoms of PTSD, although he was not currently in treatment.  He had a stable work history of over 28 years with the post office.  He retired due to knee problems.  He had been married numerous times (but in his current relationship for 14 years) and had a history of irritability and anger.  He had difficulty establishing and maintaining functional working and social relationships, although at this point, he enjoyed riding his motorcycle with others.  He had good relationships with his children.  He was on medication to preempt panic attacks which occurred more than once per week.  On examination, the Veteran's symptoms included depression, anxiety, suspiciousness, panic attacks, and impaired judgment.  The examiner opined that the Veteran's PTSD did not render him unemployable.  His GAF score was 55.  

Additional information was received from the US Postal Service in August 2013.  The document reflects that the Veteran was employed as a city carrier from January 1978 to November 2002 and that he retired from disability.  

VA records dated in 2013 and 2014 reflect that the Veteran continued to be seen for his psychiatric complaints.  When examined by VA in March 2014, his symptoms included recurrent, involuntary, and intrusive memories, avoidance of or efforts to avoid external reminders that aroused distressing memories, thoughts, of feelings, hypervigilance, exaggerated startle response, sleep disturbance, depression, anxiety, and mild memory loss.  The examiner noted that the Veteran was able to do household chores.  He could care for his wife when necessary.  He could pay his bills, ride his motorcycle, read books, swim in his pool, and had good relationships with most of his family members.  He spent his days watching movies and enjoyed walking with his wife and dogs.  He did whatever he could do to help his wife as she had a disability.  He unloaded the dishwasher and fed the dogs.  He bagged up the trash.  The examiner stated that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner added that from a psychological perspective, it might be helpful for the Veteran to work, as he would be on a schedule and be around others.  

In a statement added to the record in July 2014, a private psychologist, W.J.A., Psy, D., stated that she examined the Veteran in July and August 2012.  Following her examination, to include review of the claims file, she opined that the Veteran exhibited gross impairment in thought processes and grossly inappropriate behavior consistent with a disability rating of 100 percent.  She opined that the Veteran's PTSD symptoms prevented him from securing or following substantially gainful employment.  She noted that her review of the records showed that he had some suicidal ideation and near continuous panic.  His GAF score was 42.  

Private records also reflect that the Veteran was seen for seep disturbance in July 2014.  He was upset that his medications had been decreased.  He pointed out that his sleep was affected due to PTSD symptoms.  The examiner noted that these symptoms included hypervigilance, insomnia, and nightmares.  Additionally, his symptoms included daily depression, feelings of hopelessness, poor appetite or overeating, trouble concentrating, and feeling tired without energy.  He had no though of hurting himself or others.  

Analysis

Having reviewed the record pertaining to the Veteran's PTSD, the Board concludes that an evaluation in excess of 30 percent is not warranted.  

In this case, the Board observes that the Veteran's symptoms include sleep disturbance marked by recurring nightmares, recurrent intrusive thoughts, chronic depression, panic attacks, hypervigilance, avoidance of activities, people, and places that arouse recollection of trauma, impairment of concentration, and irritability.  Moreover, the Board accepts that the Veteran's PTSD impacts his interpersonal relationships and his employment.  Objectively, however, the record demonstrates that the level of impairment caused by the Veteran's symptoms results only in an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In fact, the March 2014 VA examiner opined that from a psychological perspective, it might be helpful for the Veteran to work in that he would have a set schedule and be around others.  During the appeal period, the Veteran's insight and judgment have been assessed, at worst, as only mildly impaired.  He has been consistently oriented.  There has been no impairment of the Veteran's thought processes, and thought content has been unremarkable.  No inappropriate behavior has been noted.  

With respect to work relationships, it does appear that the Veteran preferred to be by himself when he worked as a letter carrier.  Still, the record shows that he has friends and gets along well with most of his family.  While he has contended that he stopped working due to stress, the record reflects that the reason given at the time, and for which he received disability retirement, was knee problems.  

While the record endorses that the Veteran has been consistently depressed and anxious, it does not support a finding that such is productive of reduced reliability and productivity of the severity contemplated by the criteria for a higher 50 percent evaluation.  

The Board acknowledges that it may consider only independent medical evidence to support its findings and may not provide its own medical judgment in the guise of a Board opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1990).  As to the opinions offered by private physician W.J.A., Psy.D., that the Veteran exhibited grossly inappropriate behavior (intermittent suicidal ideation) and continuous panic, which resulted in preclusion from substantially gainful employment, the Board points out that the statement has been considered.  However, it is also pointed out that the Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Moreover, Board decisions are not precedential - the evidence in each case must be independently weighed.  Certainly, the fact that a veteran has received regular treatment from a physician or other doctor is a consideration in determining the credibility of that doctor's opinions and conclusions.  That notwithstanding, the Court has declined to adapt a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-3 (1993).  In this case, it was noted that the opinion was based on review of the record and examination of the Veteran in 2012.  It does not appear that the Veteran received ongoing therapy from this examiner.  Moreover, her statements regarding intermittent suicidal ideation and constant panic attacks are not reflected in the record.  Instead, it is more often noted that there was no suicidal ideation over the years and that while he reported, for example, panic attacks that occurred more than once per week when examined by VA in 2012, it was noted that such were not corroborated in the record.  

The Board finds that the 2014 specialist's report, with the opinion as summarized earlier, is the evidence most probative to the severity of the Veteran's PTSD.  The opinion is based on an examination of the Veteran and review of his complete medical records.  Thus, it takes into account the medical evidence in favor and against the Veteran's claim, and makes references to specific mental findings set forth throughout the medical record.  This latter fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  

In summary, little in the record, including the Veteran's statements, suggests that the criteria for a schedular evaluation in excess of 30 percent are met.  In reaching its conclusion, the Board has considered the Veteran's statements regarding his PTSD symptoms and their impact on his functioning.  He described depression and anxiety, difficulty with crowds, suspiciousness, flashbacks, and sleep disturbance.  However, the evidence as a whole does not demonstrate deficiencies supportive of a 50 percent or higher evaluation.  There is no indication of obsessional rituals or other disturbance of thought.  The Veteran is able to communicate appropriately.  While mood disturbance is evident, the Veteran is not shown to suffer from disturbances of motivation and mood that result in reduced reliability and productivity.  The Veteran's thought content and communication have repeatedly been found to be within normal limits.  Insight and judgment are intact.  He does not display delusions or hallucinations, grossly inappropriate behavior, or an inability to perform activities of daily living.  He is oriented.  His ability to establish and maintain effective relationships has been noted to be no more than mildly impaired.  

In conclusion, the overall disability picture does not approach the criteria for a schedular evaluation of 50 percent or higher.  The objective record does not demonstrate that the Veteran's documented deficiencies in occupational performance, social interaction, and mood are more consistent with the criteria for a higher evaluation.  Rather, as noted, competent examiners have concluded that the Veteran's symptoms are productive of no more than an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Moreover, the Veteran himself does not describe symptoms that are productive of more than an occasional decrease in work efficiency and intermittent periods during which he is unable to perform occupational tasks.  As such, the Board concludes that the Veteran's overall disability picture is best approximated by a 30 percent evaluation.  In sum, the evidence demonstrates that the Veteran's symptoms do not cause occupational and social impairment of the severity contemplated by the criteria for a 50 percent evaluation.  The GAF scores assigned during the appeal period support no higher than a 30 percent evaluation.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim of entitlement to an evaluation in excess of 30 percent for PTSD, and the benefit of the doubt rule does not apply.  38 U.S.C.A § 5107(b) (West 2014); 
38 C.F.R. § 3.102 (2015); Gilbert, supra.  

Extraschedular Consideration

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  Under Thun v. Peake, 22 Vet App 111   (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Consequently, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2015) is not warranted.  In making this determination, the Board has also considered Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014), which requires VA to consider whether an extraschedular rating is warranted for the combined effects of the service-connected disabilities.  In the present case, service connection was also previously established for acne of the face, back, and chest, which was assigned a single 30 percent evaluation prior to February 13, 2014, and separate evaluations of 50 percent, 30 percent and 10 percent, respectively, as of February 13, 2014.  In VA skin examination in March 2014, it was noted that there was no functional impact of the service-connected acne relative to the Veteran's ability to work.  It was also indicated that intermittent treatment of the disability was required.  No mention was made of PTSD during that examination of any combined effect.  Similarly, the evidence relative to the Veteran's PTSD does not reflect any combined effect of the service-connected disabilities.  There has been no contention that the combined rating of 50 percent prior to February 23, 2014, or 80 percent from February 13, 2014, is inadequate.  The combined rating is meant to compensate for considerable time lost from work.  38 C.F.R. § 4.1 (2015).

TDIU - In General

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2015).  The Court noted the following standard announced by the United States Eighth Circuit Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Moore, 1 Vet. App. at 359.  

As noted above, a claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. at 34-35.  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 1991).  

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).  

A TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  

Pursuant to 38 C.F.R. § 4.16(b) (2015), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a) (2015), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2015).  

Prior to February 13, 2014.  

VA received the Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) in July 2007.  He reported that he was unable to work because of his PTSD.  He stated that he was last employed as a letter carrier with the US Postal Service in October 2002 with highest gross earnings of $43,000 in one year.  He indicated that his highest level of education completed was four years of college.  

At the time of his claim for a TDIU, the Veteran was service-connected for PTSD, rated 30 percent disabling, and acne of the face, chest, and back, rated as 30 percent disabling.  His combined rating was 50 percent.  None the five (5) means of combining multiple disabilities to rate as one, for purposes of reaching the threshold requirement, was shown.  38 C.F.R. § 4.16(a).  The Veteran thereby failed to meet the applicable percentage standards during this time.  

Consequently, the only remaining question in this case is whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, for purposes of a possible extraschedular evaluation. 38 C.F.R. § 4.16(b) (2015).  The Board concludes that the preponderance of the evidence of record does not show that the Veteran's service-connected PTSD and acne precluded more than marginal employment during the period in question.  

Evidence against the claim prior to February 13, 2014, includes, in part, the private reports dated in 2006 and 2014, and VA examination in June 2007 and March 2014 as summarized above.  The record also includes statements as provided by the Veteran and his spouse.  As reflected in the summarizations above, the records found to be pertinent to address the severity of the Veteran's PTSD simply do not show that he was precluded from substantially gainful employment for the period in question.  Instead, the evidence shows that the Veteran quit work due to knee problems, although he does report stress contributed to his retirement.  Moreover, the VA examiner in 2014 specifically concluded that while the Veteran might not be able to work as a letter carrier as he did before, he was not precluded from other types of employment.  It was noted that his medication was helping him, and that his psychiatric symptoms had a moderate effect on his social and employment functioning.  Moreover, it was the examiner's opinion in 2014 that the Veteran might actually benefit from employment.  His acne was not shown to be a contributing condition as to whether he could engage in substantially gainful employment for the time period in question (prior to February 13, 2014).  

From February 13, 2014.  

As reported earlier, additional evidence was received from the US Postal Service indicating that the Veteran retired (as he reported) in 2002.  He received disability retirement and has reported on more than one occasion, that while he retired approximately two years before mandatory due to PTSD stress, he received disability retirement due to his knees.  

When the Veteran's underwent skin examination in March 2014, it was noted that his acne caused disfigurement to the head, face, or neck.  Specifically, there was some pitting of the cheeks nose, chest, and upper back.  There was a cystic nodule on the right cheek near the nose.  He treated this condition with topical medications.  There had been no debilitating episodes in the past 12 months.  Dermatitis covered 5 to 20 percent of the body.  Papulosquamous disorder covered 20 to 40 percent of the body.  The Veteran's skin showed pitting and blackheads on most of the back, the upper half of the chest, the neck, and face.  There was raised firm nodule on the right cheek about 2 cm from the nose.  There was superficial acne which affected 40 percent or more of the face and neck.  There was lichenified skin on the lower extremities below the knees.  The examiner provided the measurements of all scars resulting from the service-connected skin condition.  All scars were 0.2 to 1.2 cm. in size.  The examiner opined that the Veteran's skin condition did not impact his ability to work.  

As reported earlier, following this examination, the RO, in a November 2014 rating decision, increased the Veteran's service-connected acne rating.  Instead of rating the Veteran's acne as one disorder with a 30 percent rating, separate acne ratings were established, resulting in a 50 percent disability rating for acne of the face, a 30 percent rating for back acne, and a 10 percent rating for acne of the chest.  The combined rating of the Veteran's disabilities which was 50 percent prior to this rating decision was now rated as 80 percent, effective February 13, 2014.   

While the Board acknowledges that 80 percent reflects a significant impairment caused by the Veteran's service-connected disabilities, the preponderance of the evidence weighs against finding the Veteran unemployable based on those disabilities.  Again, by the Veteran's own statements, he stopped working in 2002 because of his knees.  As already noted, his mental symptoms show no more than moderate limitations in social and employment functions.  Moreover, as indicated above, his service-connected skin disorder does not preclude employment in any way.  Ultimately, the examiner found that the Veteran's PTSD and acne would not preclude him from working.  The only evidence to the contrary is by way of the Veteran's own statements that he cannot work and the opinion of the private physician's 2014 statement as already summarized.  However, her opinion was not actually corroborated by the record.  The evidence simply does not show grossly inappropriate thought process as she stated.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's TDIU claim.  Therefore, in view of this preceding discussion, the Board finds that there is no basis to refer his TDIU claim to the Director of the Compensation Service for consideration of an extraschedular grant of a TDIU under § 4.16(b) (2015) for the period prior to February 13, 2014.  The clinical evidence demonstrates that he was objectively deemed to be capable of obtaining and maintaining gainful employment.  Because the evidence in this case is not approximately balanced with respect to the merits of his TDIU claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015); Gilbert, supra.  


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD, based upon substitution, is denied.  

Entitlement to a TDIU, based upon substitution, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


